923 F.2d 861
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.

Antone M. DOTTA, Petitioner-Appellant,v.J.C. KEENEY, Respondent-Appellee.
No. 90-35332.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 11, 1991.*Decided Jan. 25, 1991.
Before JAMES R. BROWNING, CANBY and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Summary judgment was appropriate for the reasons stated by the district court.  Appellant's argument that his original counsel had a conflict of interest in fact was resolved against appellant in the state courts.  See 28 U.S.C. 2254(d).  Appellant's deliberate abandonment of his other issues in his first state post-conviction proceeding is an adequate state ground for refusal of subsequent relief.    See Harris v. Reed, 109 S.Ct. 1038, 1041-42 (1989).  Appellant has shown neither "cause" nor a "miscarriage of justice" that would permit federal courts to overlook the state's procedural bar.    See Wainwright v. Sykes, 433 U.S. 72, 90-91 (1979).


3
AFFIRMED.



**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4